Citation Nr: 0321727	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  99-14 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to service connection for dermatitis.

2.	Entitlement to service connection for peripheral 
vascular disease of the bilateral lower extremities and 
left forearm numbness.

3.	Entitlement to service connection for coronary artery 
disease (claimed as chest discomfort).

(The issue of reimbursement of unauthorized medical 
expenses incurred at private hospitals in September 1998 
will be the subject of a separate decision)


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1982 to 
August 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida that denied the veteran's above claims of entitlement 
to service connection.

The Board notes that the issue of reimbursement of 
unauthorized medical expenses incurred at private hospitals 
in September 1998, for which a Travel Board hearing was held 
in October 2000, is inextricably intertwined with the issue 
of entitlement to service connection for coronary artery 
disease, and as such, the Board will hold a decision on the 
matter in abeyance until the below requested development is 
completed, and the case returned to the Board.


REMAND

In statements received at the RO in October 2001 and May 
2002, the veteran requested a videoconference hearing be held 
before the Board (i.e., a videoconference "Travel Board" 
hearing) on the issues of service connection for dermatitis, 
peripheral vascular disease, and coronary artery disease.  It 
is noted that the veteran previously had a hearing before the 
Board in October 2000, however, this hearing was only held as 
to the issue of reimbursement for medical expenses, not the 
veteran's claimed service connection issues.  Since "Travel 
Board" hearings (including by videoconference) are scheduled 
by the RO (See 38 C.F.R. § 20.704(a) (2002)), the Board is 
herein remanding the case for that purpose, in order to 
satisfy procedural due process concerns.

Accordingly, the case is REMANDED for the following:

The RO should schedule a videoconference Board hearing, 
and provide appellant and his representative notice 
thereof in accordance with appropriate provisions.  If 
he desires to withdraw the request for such hearing 
prior to the hearing, he may do so in writing pursuant 
to applicable provisions.

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




